Case 2:18-cv-00521-RWS-RSP Document 31 Filed 07/24/19 Page 1 of 2 PageID #: 274



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 MONUMENT PEAK VENTURES, LLC,

                   Plaintiff,

 v.                                                 2:18-cv-00521-RWS-RSP

 HMD GLOBAL OY,                                     JURY TRIAL DEMANDED

                   Defendant.

        NOTICE OF COMPLIANCE REGARDING PATENT RULES 3-3 AND 3-4

        Pursuant to the Court’s Docket Control Order (D.I. 28), Defendant HMD Global Oy

 (“HMD”) hereby notifies the Court that HMD served all counsel herein with its P.R. 3-3

 Invalidity Contentions and P.R. 3-4 Document Production by electronic mail on July 24, 2019.

 Dated: July 24, 2019                              Respectfully submitted,



                                                   /s/ Matthew J. Moffa
                                                   JOHN D. PENN, Bar No. 15752300
                                                   JPenn@perkinscoie.com
                                                   PERKINS COIE LLP
                                                   500 N. Akard Street, Suite 3300
                                                   Dallas, Texas 75201
                                                   Phone: (214) 965-7700
                                                   Fax: (214) 965-7799

                                                   WILLIAM J. MCCABE
                                                   WMcCabe@PerkinsCoie.com
                                                   MATTHEW J. MOFFA
                                                   MMoffa@PerkinsCoie.com
                                                   PERKINS COIE LLP
                                                   1155 Avenue of the Americas, 22nd Floor
                                                   New York, New York 10036-2711
                                                   Phone: (212) 262-6900
                                                   Fax: (212) 977-1649

                                                   Attorneys for Defendant HMD Global Oy
Case 2:18-cv-00521-RWS-RSP Document 31 Filed 07/24/19 Page 2 of 2 PageID #: 275




                                   CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are
 being served with a copy of this document on July 24, 2019.

                                                      /s/ Matthew J. Moffa
                                                      Matthew J. Moffa
